DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-23 in the reply filed on November 18 2021 is acknowledged. Claims 24 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.





Claims 1, 2 and 5-12 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Maxwell (US 2011/0193042 A1). 

    PNG
    media_image1.png
    362
    499
    media_image1.png
    Greyscale

The rejection for the claims 1 and2 will be rejected with the following direction of figure 2A. Since the figures in the prior at can be used in any direction, the following direction of figure 2A in reference Maxwell will be used. 
Regarding claim 1, Maxwell teaches in figure 1-3J and related text e.g. a memory device (figure 2A), comprising: a metal layer (22; Fig.2A; Para. 0026) ; a selector element (14; Fig.2A; Para. 0021) above the metal layer (22); a memory element (12; Para. 0021) above the metal layer (22); a spacer (63; Para. 0026) surrounding one of the selector element and the memory element (12) having a smallest width (smallest width with respect to the other layers; Fig.2A), and wherein the one of the selector element (14) and the memory element not surrounded by the spacer (14 is not surrounded by the spacer) has a width substantially identical to the spacer and is in alignment with the spacer (the selector element is alignment with the spacer 63; Fig.2A). 
Regarding claim 2, Maxwell teaches in figure 1-3J and related text e.g. wherein the selector element is above the memory element (14 is above 12; Fig.2A). 
Regarding claims 1 and 5, Maxwell teaches in figure 1-3J and related text e.g. a memory device (figure 2A), comprising: a metal layer (20; Fig.2A; Para. 0026) ; a selector element (14; Fig.2A; Para. 0021) above the metal layer (20); a memory element (12; Para. 0021) above the metal layer (20); a spacer (63; Para. 0026) surrounding one of the selector element and the memory element (12) having a smallest width ( memory element 12 has smallest width with respect to the other layers; Fig.2A), and wherein the one of the selector element (14) and the memory element not surrounded by the spacer (14 is not surrounded by the spacer) has a width substantially identical to the spacer and is in alignment with the spacer (the selector element is alignment with the spacer 63; Fig.2A); and wherein the memory element (12)  is above the selector element (14 is above 12; Fig.2A). 
Regarding claims 6 and 7, Maxwell teaches in figure 1-3J and related text e.g. wherein the spacer (12; Fig.2A) the memory element (12) and has a spacer width larger than a memory element width (63 has a spacer width larger than a memory element 12; Fig.2A); wherein the memory element (12) is smaller width-wise than the selector element (14; Fig.2A).  
Regarding claim 8, Maxwell teaches in figure 1-3J and related text e.g. a conductive electrode (33) between the selector element (14) and the memory (12). 
Regarding claim 9, Maxwell teaches in figure 1-3J and related text e.g. wherein the selector element comprises one of a monolayer selector element (14), a bilayer selector element (14b and 14c), and a tri-layer selector element (14a-14c; Fig.3D; Para. 0048). 
Regarding claim 10, Maxwell teaches in figure 1-3J and related e.g. the metal layer comprises a wordline (20; Para. 0030). 
Regarding claim 11, Maxwell teaches in figure 1-3J and related text e.g. comprises a bitline (22; Fig.2A) above the worline (20; Fig.2A; Para. 0030). 
Regarding claim 12, Maxwell teaches in figure 1-3J and related text e.g. comprise a resistive random access memory (RRAM) device (Fig.2A). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Maxwell (US 2011/0193042 A1) as applied to claim 1 above, and further in view of Jeong et al. (US 2009/0020745 A1). 
Regarding claims 13 and 14, Maxwell does not teach the memory element comprises a magnetic tunnel junction (MTJ) and phase change memory (PCM) device. 
However, Jeong teaches a memory element can comprise comprises a magnetic tunnel junction (MTJ) (Para. 0024) and phase change memory (PCM) device (Para. 0024).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention, to form the memory element comprising a variable resistance layer, magnetic tunnel junction (MTJ) or a phase change material layer in the device of Maxwell as taught by Jeong since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice MPEP § 2144.07.


	Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-23 allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 15 is allowed because the prior art does not teach the following limitations: “… a spacer surrounding the top element, the spacer having a spacer width larger than the top element width and a thickness less than the top element; a bottom element below the spacer and the top element, the bottom element comprising one of the selector element and the memory element not present in the top element…” with the rest of the limitation of claim 15. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR S AMER whose telephone number is (571)270-3683. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOUNIR S AMER/Primary Examiner, Art Unit 2894